891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Janet P. MOORE, Defendant-Appellant.
No. 89-7092.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 22, 1989.Decided:  Nov. 9, 1989.

Janet P. Moore, appellant pro se.
Juliet Ann Eurich (Office of the United States Attorney), for appellee.
Before HARRISON L. WINTER, DONALD RUSSELL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Janet Patricia Moore claimed in this 28 U.S.C. § 2255 action that her attorney was ineffective for failing to petition the United States Supreme Court for a writ of certiorari on the issue of whether jury selection at her trial violated  Batson v. Kentucky, 476 U.S. 79 (1986).   The district court denied relief.   We affirm.


2
The constitutionality of the jury selection process at Moore's trial was raised in an action brought by Moore's three co-defendants, Anthony Grandison, Rodney Kelly, and Vernon Evans, Jr.   We specifically found in that case that the jury selection process did not violate Batson.   United States v. Grandison, No. 88-5097, slip op. at 8 (4th Cir.  Sept. 12, 1989).


3
We agree with the district court that Moore's counsel cannot be faulted for not raising a meritless issue before the Supreme Court.   Accordingly, there was no violation of Strickland v. Washington, 466 U.S. 688 (1984), and relief was properly denied.


4
As the dispositive issue recently has been decided authoritatively, we dispense with oral argument.*


5
AFFIRMED.



*
 We find no merit in Moore's complaint that additional issues raised in her amended 28 U.S.C. § 2255 motion should have been decided by the district court.   That court elected to treat the amended motion as a separate case.   This decision was not an abuse of discretion